Title: To George Washington from Timothy Pickering, 22 January 1795
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of War Jany 22. 1795.
        
        I beg leave to submit to your perusal and orders the inclosed communication from Mr Dixon, and my observations thereon.
        The other paper is the draught of a message I proposed to send to the Chiefs of the Six Nations to notify them of the ratification of the treaty of Konondaigua. Genl Chapin’s son, who proposes to leave town to-morrow, can carry that message, if approved, and a similar one to the Oneidas relative to the treaty with them. I have the honour to be with the greatest respect sir your most obt servt
        
          Timothy Pickering
        
      